United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                                January 6, 2006
                       FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                      ))))))))))))))))))))))))))                    Clerk
                            No. 05-60308

                      ))))))))))))))))))))))))))

DREW ALLEN RAYNER,

                                                   Plaintiff-Appellant,

versus

RAYTHEON COMPANY,

                                                   Defendant-Appellee.




           Appeal from the United States District Court
             for the Southern District of Mississippi
                   USDC No. 1:04-CV-00791-LG-RHW



Before KING, Chief Judge, and BARKSDALE and PRADO, Circuit
Judges.

PER CURIAM:*

     AFFIRMED.   See 5TH CIR. R. 47.6.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.